Name: 2009/298/EC: Commission Decision of 26 March 2009 prolonging the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document number C(2009) 2078) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: demography and population;  technology and technical regulations;  consumption;  European Union law;  marketing;  industrial structures and policy
 Date Published: 2009-03-27

 27.3.2009 EN Official Journal of the European Union L 81/23 COMMISSION DECISION of 26 March 2009 prolonging the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document number C(2009) 2078) (Text with EEA relevance) (2009/298/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 13 thereof, Whereas: (1) Commission Decision 2006/502/EC (2) requires Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters. (2) Decision 2006/502/EC was adopted in accordance with the provisions of Article 13 of Directive 2001/95/EC, which restricts the validity of the Decision to a period not exceeding one year, but allows it to be confirmed for additional periods none of which shall exceed one year. (3) Decision 2006/502/EC was amended twice, firstly by Decision 2007/231/EC (3) which prolonged the validity of the Decision until 11 May 2008 and secondly by Decision 2008/322/EC (4) which prolonged the validity of the Decision for a further year until 11 May 2009. (4) In the absence of other satisfactory measures addressing the child safety of lighters, it is necessary to prolong the validity of Decision 2006/502/EC for a further 12 months and to amend it accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 Article 6(2) of Decision 2006/502/EC is replaced by: 2. This Decision shall apply until 11 May 2010. Article 2 Member States shall take the necessary measures to comply with this Decision by 11 May 2009 at the latest and shall publish those measures. They shall forthwith inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 2009. For the Commission Meglena KUNEVA Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 198, 20.7.2006, p. 41. (3) OJ L 99, 14.4.2007, p. 16. (4) OJ L 109, 19.4.2008, p. 40.